DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 14, the Examiner suggests Applicants delete the comma (,) prior to the period (.) at the end of the claim to correct an apparent typographical error.

4.	With regard to claim 22, the Examiner suggests Applicants insert a period at the end of the claim to correct a minor grammatical informality.

5.	With regard to claim 17, the Examiner suggests Applicants delete the phrase “the recyclable” at the end of line 4 to correct an apparent typographical error and to improve the readability of the claim language.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites the first permeate being the methane-rich product gas and the second permeate being recycled back to the first membrane stage. However, claim 1, from which claim 16 depends, already such limitations. Therefore claim 16 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 6, 11-14, 16-19, 21, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641) and Baker et al. (US 6,630,011 B1).

With regard to claims 1, 11-14 and 16, Baker et al. ‘267 discloses a membrane separation process comprising cooling a feed (201) containing methane and nitrogen in a main heat exchanger (204) to produce a cooled feed (207) at a temperature of -10 to 10 0C (see col. 5, lines 22-34, col. 13, lines 30-44 and col. 17, lines 35-40), processing the cooled feed stream in a first membrane stage (208) to produce a first permeate (209) and a first residue (210), introducing the first residue stream (210) into a second membrane stage (211) to produce a send permeate (212) and a second residue (213), collecting fluids derived from the first permeate (209) as a methane-rich product gas (see col. 8, lines 12-35 and col. 18, lines 7-13), and recycling fluids derived from the second permeate (212) back to the first membrane stage at Figs. 1 and 2, the abstract, col. 5, lines 22-34, col. 8, lines 12-35, col. 13, lines 30-44, col. 17, lines 35-40 and col. 18, lines 7-13.
Baker et al. ‘267 mentions that residue streams can be heated and used for cooling of the feed at col. 5, lines 22-34, but does not expressly teach using the first residue stream for cooling the feed.
Lokhandwala discloses heating a first residue (405) in a heat exchanger (402) to cool an incoming feed (401) at Fig. 4 and col. 12, line 64 to col. 13, line 17.
It would have been obvious to one of ordinary skill in the art to incorporate the first residue as a cooling stream of Lokhandwala into the process of Baker et al. ‘267 to provide an additional source of cooling, as suggested by Lokhandwala at Fig. 4 and Baker et al. ‘267 at col. 5, lines 22-34. The Examiner also notes that Baker et al. ‘267 teaches that the residue streams can be expanded prior to passing to the heat exchanger at col. 5, lines 22-34. Therefore the expansion of the first residue taught by Lokhandwala is not seen as preventing the first residue being passed to the second membrane stage of Baker et al. ‘267. Specifically, one of ordinary skill would be fully capable of balancing expansion to provide adequate cooling while maintaining adequate pressure for the second membrane stage.
Baker et al. ‘267 and Lokhandwala do not teach the first residue being heated in a main heat exchanger.
Baker et al. ‘011 discloses using a main (multiple stream) heat exchanger to transfer heat from multiple streams at Fig. 2 and col. 20, lines 32-37.
It would have been obvious to one of ordinary skill in the art to incorporate the main heat exchanger of Baker et al. ‘011 into the process of Baker et al. ‘267 and Lokhandwala to provide only a single heat exchanger for multiple streams to reduce the number of component parts.
The prior art range for the feed temperature is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 18, 21, 22 and 28, Baker et al. ‘267 discloses a membrane separation system comprising a feed conduit (201) for directing a flow of feed gas comprising methane and nitrogen, at least first (208) and second (211) membrane separation stages each comprising membranes selective for methane over nitrogen (see col. 8, lines 12-35), a feed inlet, a permeate outlet and a residue outlet, wherein each of the membrane stages is adapted and configured to produce a respective permeate and a respective residue, the feed inlet of the first membrane separation stage being in downstream flow communication being in downstream flow communication with the feed conduit, and the feed inlet of the second membrane separation stage being in downstream flow communication with the residue outlet of the first membrane separation stage, and a heat exchanger (204), the first membrane separation stage and the heat exchanger being adapted configured for cooling the flow of feed gas to a temperature of -10 to 10 0C (see col. 5, lines 22-34, col. 13, lines 30-44 and col. 17, lines 35-40), and further comprising a conduit (212) for recycling the second permeate back to the feed and a compressor (202) between the permeate outlet of the second stage and the feed inlet of the first membrane stage at  Figs. 1 and 2, the abstract, col. 5, lines 22-34, col. 8, lines 12-35, col. 13, lines 30-44, col. 17, lines 35-40 and col. 18, lines 7-13.
Baker et al. ‘267 mentions that residue streams can be heated and used for cooling of the feed at col. 5, lines 22-34, but does not expressly teach using the first residue stream for cooling the feed.
Lokhandwala discloses heating a first residue (405) in a heat exchanger (402) to cool an incoming feed (401) at Fig. 4 and col. 12, line 64 to col. 13, line 17.
It would have been obvious to one of ordinary skill in the art to incorporate the first residue as a cooling stream of Lokhandwala into the system of Baker et al. ‘267 to provide an additional source of cooling, as suggested by Lokhandwala at Fig. 4 and Baker et al. ‘267 at col. 5, lines 22-34. The Examiner also notes that Baker et al. ‘267 teaches that the residue streams can be expanded prior to passing to the heat exchanger at col. 5, lines 22-34. Therefore the expansion of the first residue taught by Lokhandwala is not seen as preventing the first residue being passed to the second membrane stage of Baker et al. ‘267. Specifically, one of ordinary skill would be fully capable of balancing expansion to provide adequate cooling while maintaining adequate pressure for the second membrane stage.
Baker et al. ‘267 and Lokhandwala do not teach the first residue being heated in a main heat exchanger.
Baker et al. ‘011 discloses using a main (multiple stream) heat exchanger to transfer heat from multiple streams at Fig. 2 and col. 20, lines 32-37.
It would have been obvious to one of ordinary skill in the art to incorporate the main heat exchanger of Baker et al. ‘011 into the system of Baker et al. ‘267 and Lokhandwala to provide only a single heat exchanger for multiple streams to reduce the number of component parts.
The prior art range for the feed temperature is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 2 and 19, Baker et al. ‘267 discloses the second permeate being used to cool the feed at Fig. 2.
However, one of ordinary skill in the art would have recognized that cooling using the second permeate could be omitted if the first retentate was used instead. Alternatively, Baker et al. ‘267 teaches the second permeate being passed through an additional heat exchanger (205) and this arrangement could be maintained such that the second permeate would not cool the main heat exchanger.

With regard to claim 6, Baker et al. ‘267 discloses the second permeate being warmed to cool the feed in a separate heat exchanger (205) at Fig. 2.
It would have been obvious to one of ordinary skill in the art to pass the second permeate through the main heat exchanger to reduce the number of component parts.

With regard to claim 17, Baker et al. ‘267 discloses compressing the recycled second permeate (at 202) and the second permeate (212) and first permeate (209) being at sub-ambient temperatures at Fig. 2 and Tables 6 and 7 and columns 27 and 28.
Baker et al. ‘267 does not disclose the first permeate being compressed, but one of ordinary skill in the art would have recognized that the methane-rich first permeate could be compressed to bring it up to a desired pressure, such as a pipeline pressure.

With regard to claim 27, Baker et al. ‘267 discloses the system being configured to produce a first permeate (209) having a nitrogen content (6%) that is less than 4 times the nitrogen content (15%) of the feed (201) at Table 6 at column 27. 

10.	Claims 3, 4, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641) and Baker et al. (US 6,630,011 B1), and further in view of Lokhandwala et al. (US 2007/0125537 A1).

With regard to claims 3, 23 and 24, Baker et al. discloses the fluids derived from the second permeate being the second permeate and a compressor (202) compressing the recycled second permeate at Fig. 2.
Baker et al. ‘267 and Lokhandwala do not disclose the collected fluids derived from the first permeate being derived by processing at least a portion of the first permeate in a third membrane stage so as to obtain a third permeate and a third residue, the third permeate being the methane rich product.
Lokhandwala et al. discloses a process wherein a first permeate (32) is processed in a third membrane stage (42) to obtain a third permeate (50) and a third residue (44), the third permeate being the methane rich product at Fig. 2 and paragraphs [0121]-[0124].
It would have been obvious to one of ordinary skill in the art to incorporate the third membrane stage of Lokhandwala et al. into the process of Baker et al. ‘267 and Lokhandwala to increase the methane content and decrease the nitrogen content of the methane-rich product stream.

With regard to claim 4, Baker et al. ‘267 as modified by Baker et al. ‘011 discloses at least a portion of the first permeate being warmed in the main heat exchanger before being processed in the third membrane stage. See Baker et al. ‘267 at Fig. 2.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641), Baker et al. (US 6,630,011 B1), and Lokhandwala et al. (US 2007/0125537 A1), and further in view of Bhuwania et al. (US 2019/0105603 A1) and Bresler et al. (US 2012/0000359 A1).
Baker et al. ‘267 discloses the feed containing at least methane, nitrogen and water, with the water being removed from the feed prior to the first membrane stage by e.g. adsorption at col. 9, line 63 to col. 10, line 7 and col. 17, lines 41-52.
Baker et al. ‘267, Lokhandwala and Lokhandwala et al. do not disclose water in the feed being removed in a multi-bed adsorption dryer or the adsorbent being regenerated using the second or third retentate.
  Bhuwania et al. discloses using a multi-bed adsorption dryer to allow one bed to operate while the other is being regenerated at paragraph [0006] and Bresler et al. discloses using a lean residue (retentate) stream to regenerate an adsorbent bed at paragraph [0017].
It would have been obvious to one of ordinary skill in the art to incorporate the multi-bed dryer and residue stream regeneration of Bhuwania et al. and Bresler et al. into the process of Baker et al. ‘267, Lokhandwala and Lokhandwala et al. to allow one bed to be operated while the other is regenerated and to allow the regeneration to be conducted without providing an external regeneration stream, as suggested by Bhuwania et al. at paragraph [0006] and Bresler et al. at paragraph [0017].

12.	Claims 7-9, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641) and Baker et al. (US 6,630,011 B1), and further in view of Prasad (US 5,378,263).

With regard to claims 7, 8, 25 and 26, Baker et al. discloses the first permeate (209) being the methane-rich product at Fig. 2.
Baker et al. ‘267 and Lokhandwala do not disclose the second permeate being processed in a third membrane stage so as to obtain a third permeate and a third residue, wherein the third permeate is recycled back to the first membrane stage, and the recycled fluids derived from the second permeate is the third permeate.
Prasad discloses a process wherein a second permeate (13) is processed in a third membrane stage (16) so as to obtain a third permeate (19) and a third residue (17), wherein the third permeate (19) is recycled back to the first membrane stage, and the recycled fluids derived from the second permeate is the third permeate, wherein the second permeate is compressed (at 14) before being processed in the third membrane stage, and wherein the third permeate is compressed (at 3) at Fig. 2.
It would have been obvious to one of ordinary skill in the art to incorporate the third membrane stage of Prasad into the process of Baker et al. ‘267 and Lokhandwala to increase the methane content of the recycled permeate. While Prasad discloses using nitrogen selective membranes, one of ordinary skill in the art would have recognized that another methane selective membrane could be provided in the third stage to maintain the methane permeation arrangement of the system.

With regard to claim 9, Baker et al. ‘267 as modified by Baker et al. ‘011 and Prasad discloses the third permeate being warmed in the main heat exchanger before being compressed. See Baker et al. at Fig. 2.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641), Baker et al. (US 6,630,011 B1), and Prasad (US 5,378,263), and further in view of Bhuwania et al. (US 2019/0105603 A1) and Bresler et al. (US 2012/0000359 A1).
Baker et al. ‘267 discloses the feed containing at least methane, nitrogen and water, with the water being removed from the feed prior to the first membrane stage by e.g. adsorption at col. 9, line 63 to col. 10, line 7 and col. 17, lines 41-52.
Baker et al. ‘267, Lokhandwala and Lokhandwala et al. do not disclose water in the feed being removed in a multi-bed adsorption dryer or the adsorbent being regenerated using the second or third retentate.
  Bhuwania et al. discloses using a multi-bed adsorption dryer to allow one bed to operate while the other is being regenerated at paragraph [0006] and Bresler et al. discloses using a lean residue (retentate) stream to regenerate an adsorbent bed at paragraph [0017].
It would have been obvious to one of ordinary skill in the art to incorporate the multi-bed dryer and residue stream regeneration of Bhuwania et al. and Bresler et al. into the process of Baker et al. ‘267, Lokhandwala and Prasad to allow one bed to be operated while the other is regenerated and to allow the regeneration to be conducted without providing an external regeneration stream, as suggested by Bhuwania et al. at paragraph [0006] and Bresler et al. at paragraph [0017].

14.	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,425,267 B1) in view of Lokhandwala (US 6,035,641) and Baker et al. (US 6,630,011 B1), and further in view of Manatt (US 4,556,180).
Baker et al. ‘267 and Lokhandwala do not disclose controlling a temperature of the cooled feed via a bypass valve.
Manatt discloses using a bypass valve (40) to control the temperature of a cooled feed at Fig. 1 and col. 3, lines 28-43.
It would have been obvious to one of ordinary skill in the art to incorporate the bypass valve of Manatt into the system of Baker et al. ‘267 and Lokhandwala to control the amount of cooling of the feed in the heat exchanger, as suggested by Manatt at col. 3, lines 28-43.

Double Patenting

15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,318,411 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘411 patent recite limitations in addition to those instantly claimed (e.g. the feed being natural gas and the first, second, and third membrane stages comprising rubbery membranes), they nevertheless anticipate the instant claims. Anticipation is the epitome of obviousness.

Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 8, 2022